MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D), this                                 May 01 2018, 9:21 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                               CLERK
                                                                             Indiana Supreme Court
purpose of establishing the defense of res judicata,                            Court of Appeals
                                                                                  and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT
Gregg S. Theobald
Lafayette, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Charles B. Eldredge,                                     May 1, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         12A02-1710-DR-2352
        v.                                               Appeal from the Clinton Circuit
                                                         Court
Susan M. Ruch,                                           The Honorable Bradley K.
Appellee-Petitioner.                                     Mohler, Judge
                                                         Trial Court Cause No.
                                                         12C01-0906-DR-312



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018              Page 1 of 10
                                          Case Summary
[1]   Appellant-Respondent Charles Eldredge (“Father”) and Appellee-Petitioner

      Susan Ruch (“Mother”) (collectively, “Parents”) were married in 1994 and had

      one child, M.E., in 1997. Parents’ 2000 divorce in North Carolina included a

      property settlement agreement and child support provisions (“the Support

      Order”) but did not obligate either parent to cover M.E.’s college expenses. In

      2009 and 2012, the trial court modified Father’s child support obligation.


[2]   In December of 2016, Mother petitioned the trial court for college expenses,

      which the trial court granted in July of 2017. Father contends that the trial

      court erred in ordering that he contribute to M.E.’s college expenses when the

      Support Order did not include them and North Carolina law did not support

      their imposition. Father also contends that the trial court abused its discretion

      in not including a benefit payable from the Department of Veterans Affairs

      (“the VA”) to M.E. in its calculation of her contribution to her educational

      expenses and declining to impose a requirement that M.E. maintain full-time

      student status. Because we disagree with all of Father’s contentions, we affirm.



                            Facts and Procedural History
[3]   Father and Mother married in 1994 and had their daughter M.E. in 1997.

      Father and Mother entered into a settlement agreement in August of 1999 in

      North Carolina, which settlement agreement was accepted and incorporated

      into a divorce decree that was issued in July of 2000 and included the Support


      Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 2 of 10
      Order. The Support Order provided that Father would pay Mother $650.00 in

      monthly child support for M.E.


[4]   In June of 2009, a petition was filed in Clinton County by the child-support

      prosecutor to register and modify the Support Order. On November 9, 2009,

      Father, his attorney, Mother, and the child-support prosecutor agreed to an

      increase in the amount of child support Father was obligated to pay. In June of

      2012, Father petitioned to reduce his child support obligation. On September

      17, 2012, Parents agreed to reduce the amount of child support Father was

      obligated to pay.


[5]   M.E. began attending the University of Findlay in Ohio to study animal science

      with a pre-veterinary concentration in the fall of 2016, having also been

      accepted to Purdue University. The total cost of attending Findlay is

      approximately $45,500 per year. Mother testified that M.E. was to receive

      $25,700 in scholarships for her first year at Findlay and $17,000 for her second.

      Moreover, because of Father’s military service M.E. is eligible to receive forty-

      five months of non-repayable monetary benefits from the VA, paid directly to

      M.E. each month during her full-time attendance at a college or university.

      Specifically, M.E. receives $1024.00 per month when she attends a college or

      university full-time, and M.E. receives a pro rata monthly payment from the VA

      during the months she attends college or university for a portion of a month,

      such as December or May. All told, the VA directly pays M.E. approximately

      $8200.00 each year while she is a full-time student.



      Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 3 of 10
[6]   On December 14, 2016, Mother petitioned for a college expense order for M.E.

      On April 4, 2017, Father moved to dismiss Mother’s petition for college

      expenses, arguing that the Indiana Uniform Interstate Support Act (“the Act”)

      does not provide the authority for an Indiana court to establish a college

      expense obligation when North Carolina law does not allow for such an

      obligation to be created without an express agreement between the parties.


[7]   On July 3, 2017, the trial court granted Mother’s petition for a college expense

      order for M.E, beginning with the spring of 2017. The trial court ordered M.E.,

      Father, and Mother to contribute to M.E.’s college expenses, with M.E.’s

      obligation satisfied by her scholarships and with Father and Mother

      contributing 54% and 46% of the remaining expenses, respectively. The trial

      court ordered that Parents’ obligations be limited to the costs of a public, in-

      state university, concluding that Purdue’s veterinary medicine program (at a

      yearly cost of approximately $23,000) is well-respected and that M.E.’s desire to

      attend a smaller school was not sufficient to justify the additional expense of a

      private education. The trial court declined to count the $1024.00 in monthly

      VA payments against M.E.’s portion of college expenses that she is responsible

      for and declined to require M.E. to be a full-time student as a condition

      precedent to Parents’ obligation to contribute to M.E.’s college expenses.


                                Discussion and Decision




      Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 4 of 10
         I. Whether the Trial Court Erred in Ordering Father to
                Contribute to M.E.’s College Expenses
[8]    Father argues that the trial court erred in ordering him to cover some of M.E.’s

       college expenses when there was no such obligation in the Support Order, nor a

       separate agreement to do so. As an initial matter, we note that Mother has not

       filed an Appellee’s Brief, despite making an appearance. When the appellee

       does not file a brief, we need not undertake the burden of developing an

       argument for the appellee. Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068

       (Ind. 2006). Rather, we will reverse the trial court’s judgment if the appellant

       presents a case of prima facie error. Id. “Prima facie error in this context is

       defined as, at first sight, on first appearance, or on the face of it.” Id. (quotation

       omitted). Where an appellant does not meet this burden, we will affirm. Id.


[9]    Father contends that the trial court erred in ordering postsecondary educational

       support because the Act contains no specific authority for such an order where

       neither North Carolina law nor the Support Order provide for it. We assume,

       without deciding, that Father’s assertion that he is not obligated by North

       Carolina law or the Support Order to pay for any of M.E.’s college expenses is

       accurate. The question, then, is whether North Carolina law still applies. We

       conclude that it does not.


[10]   The Act provides that “[o]n the issuance of an order by an Indiana tribunal

       modifying a child support order issued in another state, the Indiana tribunal

       becomes the tribunal having continuing, exclusive jurisdiction.” Ind. Code §

       31-18.5-6-11(e). As mentioned, the trial court modified the Support Order in
       Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 5 of 10
       2009—with Father’s agreement—thereby conferring it with continuing and

       exclusive jurisdiction. Moreover,


               Except as otherwise provided in this article, a responding Indiana
               tribunal shall:
                   (1) apply the procedural and substantive law generally
                   applicable to similar proceedings originating in Indiana and
                   may exercise all powers and provide all remedies available in
                   those proceedings; and
                   (2) determine the duty of support and the amount payable in
                   accordance with the law and support guidelines of Indiana.


       Ind. Code § 31-18.5-3-3. Father’s argument that the trial court lacked the legal

       authority to add an educational support obligation is without merit. See

       Batterman v. Bender, 809 N.E.2d 410, 413 (Ind. Ct. App. 2004) (concluding, in

       case involving “the modification of a child support order of another state[, that

       what is now Indiana Code section 31-18.5-3-3] calls for Indiana substantive law

       unless otherwise provided”).


        II. Whether the Trial Court Abused its Discretion in its
                     Educational Support Order
[11]   As for our standard of review of post-secondary educational orders issued

       pursuant to the Guidelines,


               Decisions regarding child support generally fall within the sound
               discretion of the trial court. Payton v. Payton, 847 N.E.2d 251,
               253 (Ind. Ct. App. 2006). Reversal of a trial court’s child support
               order is merited only where the determination is clearly against
               the logic and effect of the facts and circumstances before the

       Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 6 of 10
               court. Id. On appeal, we will consider only the evidence and
               reasonable inferences favorable to the judgment. Id. We also
               bear in mind that although a trial court has broad discretion to
               tailor a child support award in light of the circumstances before
               it, “this discretion must be exercised within the methodological
               framework established by the guidelines.” McGinley-Ellis v. Ellis,
               638 N.E.2d 1249, 1251–52 (Ind.1994). This principle applies
               with equal force to orders regarding post-secondary education
               expenses. See Carr v. Carr, 600 N.E.2d 943, 946 n.3 (Ind. 1992).


       Quinn v. Threlkel, 858 N.E.2d 665, 670 (Ind. Ct. App. 2006).


[12]   Father contends that, even if he can be ordered to provide educational support,

       the trial court abused its discretion in its order. Indiana Code section 31-16-6-2

       provides, in part, as follows:


               (a) The child support order or an educational support order may
               also include, where appropriate:
                   (1) amounts for the child’s education in elementary and
                   secondary schools and at postsecondary educational
                   institutions, taking into account:
                       (A) the child’s aptitude and ability;
                       (B) the child’s reasonable ability to contribute to
                       educational expenses through:
                            (i) work;
                            (ii) obtaining loans; and
                            (iii) obtaining other sources of financial aid reasonably
                            available to the child and each parent; and
                       (C) the ability of each parent to meet these expenses[.]




       Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 7 of 10
[13]   Indiana Child Support Guideline 8 provides, in part, that “[e]xtraordinary

       educational expenses may be for elementary, secondary or post-secondary

       education, and should be limited to reasonable and necessary expenses for

       attending private or special schools, institutions of higher learning, and trade,

       business or technical schools to meet the particular educational needs of the

       child.” Comment b to Guideline 8 explains that


               [i]t is discretionary with the court to award post-secondary
               educational expenses and in what amount. In making such a
               decision, the court should consider post-secondary education to
               be a group effort, and weigh the ability of each parent to
               contribute to payment of the expense, as well as the ability of the
               student to pay a portion of the expense.


       With that in mind, we address Father’s specific challenges to the educational

       support order.


                                       A. M.E.’s VA Benefits
[14]   Father contends that the trial court abused its discretion in crediting M.E.’s VA

       benefit of $1024.00 per month to M.E.’s contribution to her post-secondary

       education as opposed to Parents’. Under the circumstances of the case, we

       cannot conclude that the trial court abused its discretion in this regard.

       Although Findlay costs approximately $45,500 per year to attend, M.E. earned

       scholarships of approximately $27,000 for her first year, with $17,000 in

       recurring awards carried on to her second year at least. In other words, M.E.—

       through scholarships she earned—is more than pulling her weight already,

       covering more than half of her first-year expenses and more than one-third of

       Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 8 of 10
       her second-year expenses. Although Father argues that allowing M.E. to retain

       her VA payments unjustly enriches her, forcing M.E. to contribute an additional

       $8200 per year to her education strikes us as much less equitable and something

       of a windfall for Parents. We have little trouble concluding that the trial court

       did not abuse its discretion in this regard.


                       B. Full-Time Student Status Requirement
[15]   Father contends that the trial court abused its discretion in failing to require

       M.E. to maintain full-time student status as a condition precedent to

       educational support. Although Father cites to a case from this court where

       such a requirement was upheld in that case as a reasonable measure of aptitude

       for post-secondary education, Gilbert v. Gilbert, 777 N.E.2d 785, 793 (Ind. Ct.

       App. 2002), Gilbert does not at all stand for the proposition that such a

       requirement is even recommended, much less required, in all cases. Gilbert is

       also easily distinguishable. The facts of this case differ significantly from those

       in Gilbert, where the student had been struggling in college, with a grade point

       average of 2.11 through two years with a full-time credit load in only one of

       four semesters. Id. at 793. In contrast, nothing about M.E.’s record leads to

       any concern that she lacks the aptitude for college, with a high school GPA of

       3.7145 and a class rank of fifteenth out of 280 students. It is true that review of

       a child’s aptitude for college should be considered when ordering post-

       secondary educational support. See Carr v. Carr, 600 N.E.2d 943, 945 (Ind.

       1992) (“[C]ollege expense orders [hinge] on a review of the aptitude and ability

       of the child and the means of the parties.”). Father, however, points to nothing

       Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 9 of 10
       about M.E. that would support the imposition of a full-time-student-status

       requirement at this time. The trial court did not abuse its discretion in declining

       to do so.



                                               Conclusion
[16]   We conclude that the trial court had the authority pursuant to the Act to issue a

       post-secondary educational support order for M.E. We also conclude that the

       trial court did not abuse its discretion in declining to (1) require M.E. to apply

       the VA payments toward the Parents’ share of educational expenses and (2)

       require that M.E. remain a full-time student as a condition precedent to

       educational support.


[17]   We affirm the judgment of the trial court.


[18]   Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 12A02-1710-DR-2352 | May 1, 2018   Page 10 of 10